
	

113 HRES 773 IH: Expressing the sense of the House of Representatives that localities should observe Halloween on the last Saturday of October and communicate to the public that trick-or-treating and other public observances of the holiday will take place on that day.
U.S. House of Representatives
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2014
			Mr. Israel submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that localities should observe Halloween on
			 the last Saturday of October and communicate to the public that
			 trick-or-treating and other public observances of the holiday will take
			 place on that day.
	
	
		Whereas Halloween is not a federally established holiday and the observance of the holiday is
			 usually set on the local level;
		Whereas when Halloween falls on a weekday children will likely trick-or-treat after the sun has
			 set;
		Whereas according to a study from the U.S. Department of Transportation, between 2006 and 2010 more
			 people under the age of 21 were killed in car accidents on October 31 than
			 on October 30 or November 1;
		Whereas according to a 2011 survey commissioned by Safe Kids Worldwide, only 37 percent of parents
			 send their children out trick-or-treating with a flashlight, and only 18
			 percent affix reflective tape to their children's costumes, both of which
			 would make them more visible to motorists;
		Whereas observing Halloween on the weekend would allow children to trick-or-treat during the
			 daytime; and
		Whereas the last Saturday of October would be the optimal time to observe Halloween: Now,
			 therefore, be it
	
		That it is the sense of the House of Representatives that localities should—
			(1)observe Halloween on the weekend; and
			(2)communicate to the public that trick-or-treating and other public observances of the holiday will
			 take place on that day.
			
